Case: 21-51046        Document: 00516571865           Page: 1      Date Filed: 12/08/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                     No. 21-51046
                                                                                   FILED
                                                                            December 8, 2022
                                   Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Cesar Alan Lujan-Gallardo,

                                                               Defendant—Appellant.


                     Appeal from the United States District Court
                          for the Western District of Texas
                              USDC No. 3:21-CR-723-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
         Cesar Alan Lujan-Gallardo pleaded guilty to importation of five
   kilograms or more of cocaine and possession with intent to distribute five
   kilograms or more of cocaine. At sentencing, the district court found that
   Lujan-Gallardo was ineligible for a safety valve reduction under
   U.S.S.G. § 2D1.1(b)(18) because he did not provide the Government with a



         *
             This opinion is not designated for publication. See 5th Circuit Rule 47.5.
Case: 21-51046      Document: 00516571865           Page: 2     Date Filed: 12/08/2022




                                     No. 21-51046


   complete account of his offense and relevant conduct as required by
   U.S.S.G. § 5C1.2(a)(5). On appeal, he argues that the district court erred by
   finding that his safety valve statement was incomplete.
          We review the district court’s finding for clear error. United States v.
   McCrimmon, 443 F.3d 454, 457 (5th Cir. 2006). When calculating the base
   offense level for drug offenses, § 2D1.1(b)(18) provides that: “If the
   defendant meets the criteria set forth in subdivisions (1) – (5) of subsection
   (a) of § 5C1.2 . . . decrease by 2 levels.” Additionally, for certain offenses, if
   a defendant satisfies the criteria of § 5C1.2(a), the safety valve provision, a
   court shall impose a sentence in accordance with the applicable guidelines
   without regard to any statutory minimum sentence. U.S.S.G. § 5C1.2(a).
          At issue is the fifth requirement of the safety valve provision: that “not
   later than the time of the sentencing hearing,” a defendant must “truthfully
   provide[] to the Government all information and evidence the defendant has
   concerning the offense or offenses that were part of the same course of
   conduct or of a common scheme or plan . . . .” U.S.S.G. § 5C1.2(a)(5). At the
   sentencing hearing, Lujan-Gallardo stated that he had submitted a safety
   valve statement to the Government “a couple of days” earlier. He did not
   provide any detail as to the contents of this statement. The Government
   responded that the safety valve statement was not sufficient at this time, but
   noted that it had no objection to giving Lujan-Gallardo more time to respond
   to its request for additional information. Lujan-Gallardo did not request an
   extension, nor provide any other explanation as to why the proffered
   statement was already sufficient. Noting that it was “very rare” for the
   Government to say a safety valve statement is not complete and that the
   Government “accept[s] 99.9% of them,” the district court found that Lujan-
   Gallardo’s statement was insufficient and that he failed to qualify for the
   safety valve provision.




                                           2
Case: 21-51046      Document: 00516571865           Page: 3    Date Filed: 12/08/2022




                                     No. 21-51046


          Citing United States v. Lima-Rivero, 971 F.3d 518 (5th Cir. 2020),
   Lujan-Gallardo contends that the district court clearly erred in relying on the
   Government’s assertion that his statement was insufficient to find that the
   safety valve provision did not apply. In Lima-Rivero, the court reversed the
   denial of a safety valve reduction where the district court “misunderstood
   the legal standard” and “appeared to be under the impression that it lacked
   discretion to apply the reduction if the government was not satisfied that [the
   defendant] met the requirements.” Id. at 521. Yet here, the record reflects
   that the district court did not feel improperly bound by the Government’s
   position. Indeed, at the sentencing hearing Lujan-Gallardo raised Lima-
   Rivero to argue that the district court should reconsider its decision to not
   apply the safety valve reduction. The district court declined to do so, not
   because it felt bound by the Government’s position but because, given the
   rarity of Government rejections of proffered safety valve statements, it
   believed there must be a reason for this rejection. Because the district court
   simply found the Government’s position persuasive, rather than binding,
   Lima-Rivero is inapposite.
          Moreover, Lujan-Gallardo bears the burden of proving his eligibility
   for safety-valve relief. United States v. Flanagan, 80 F.3d 143, 146-47 (5th Cir.
   1996). Yet Lujan-Gallardo does not point to any evidence that could
   demonstrate that the statement he provided to the Government was
   complete, nor does he explain why he did not ask the district court for more
   time to provide additional information to the Government, even when the
   Government indicated that it would work with him to address any deficiency
   in his statement. As Lujan-Gallardo admits, the record before the district
   court regarding his safety valve statement was sparse. But Lujan-Gallardo
   was given the opportunity to correct this deficiency—indeed, the
   Government indicated that it would be amenable to rescheduling the
   sentencing hearing to allow time to work with Lujan-Gallardo to complete his




                                          3
Case: 21-51046      Document: 00516571865           Page: 4    Date Filed: 12/08/2022




                                     No. 21-51046


   statement. Lujan-Gallardo, however, neither requested this extension nor
   put forward any more evidence as to why his statement should be considered
   complete. Put plainly, it was not clear error for the district court to find that
   Lujan-Gallardo’s bare assertion that his safety valve statement was
   satisfactory was enough to satisfy § 5C1.2(a).
          We do not address the merits of the other sentencing issues Lujan-
   Gallardo raises on appeal. As he correctly concedes, in light of our decision
   to affirm the district court’s safety valve finding, his sentence would not be
   affected even if we were to resolve the remaining issues in his favor. See
   United States v. Jackson, 22 F.3d 583, 585 (5th Cir. 1994).
          AFFIRMED.




                                          4